Exhibit 10.1
 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 




SUPPLY AGREEMENT
This Supply Agreement (this "Agreement") is made effective as of June 15, 2017
(the "Effective Date"), by and between Life Technologies Corporation, having
offices at 5823 Newton Drive, Carlsbad, California 92008 ("LTC") and OpGen Inc.,
having an office at 708 Quince Orchard Road, Gaithersburg, Maryland 20878,
("Company").  Each of LTC and Company will be a "Party" hereto, and together the
"Parties".
RECITALS
WHEREAS, Company develops, manufactures and markets qPCR assays;
WHEREAS, LTC develops, manufactures, markets and services real-time PCR
instruments for use with qPCR assays;
WHEREAS, Company intends to place the LTC Product (including service contracts)
at customer sites for use with Company's Products under reagent rental
agreements; and
WHEREAS, LTC is willing to sell the LTC Product to Company for Company's leasing
of the LTC Product for use with Company Products under Reagent Rental Programs.
AGREEMENT
NOW, THEREFORE, in consideration of these premises, and for good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Parties agree, intending to be legally bound, as follows:
1.   Definitions.  The terms in this Agreement with initial letters capitalized,
whether used in the singular or the plural or any other cognate, will have the
meaning set forth below or, if not listed below, the meaning designated in
places throughout this Agreement.
1.1   "Affiliate" with respect to a specified Party to this Agreement means any
other entity that, as of the Effective Date or thereafter, directly or
indirectly controls, is directly or indirectly controlled by, or is directly or
indirectly under common control with such specified Party, provided however,
that in each case any such other entity will be considered to be an Affiliate
only during the time period during which such control exists.  For purposes of
this definition, "control" (including "controlling," "controlled by," and "under
common control with") means owning fifty percent (50%) or more of the
outstanding voting securities of an entity, or otherwise possessing, directly or
indirectly, the power to direct or cause the direction of the management and
policies of an individual, association, or other entity, whether through the
ownership of voting securities, by contract or otherwise.
1.2    "Agreement" means this agreement including all Exhibits.
1.3    "Applicable Law" means, with respect to any Party to this Agreement, all
domestic or foreign federal, state or local statute, law, ordinance, rule,
administrative interpretation, regulation, order, writ, injunction, directive,
judgment, decree, policy, guideline or other legal requirement (whether
legislatively, judicially, or administratively promulgated) applicable to such
Party or its Affiliates, properties, assets, officers, directors, employees or
agents.
 
 
1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
 
1.4     "Company Affiliate" means only those Affiliates listed in Exhibit F
attached hereto.
1.5     "Company Customer" means an end-user purchaser of Company Product
purchased from Company or a Company Affiliate or Company Distributor.
1.6    "Company Distributor" means only those distributors listed in Exhibit F
attached hereto.
1.7    "Company Product" means the products (developed or in development by
Company) that are described in Exhibit A attached hereto, including, but not
limited to secondary analysis software modules.  Additional products may be
added as Company Products by the written agreement of the Parties.
1.8     "Confidential Information" has the meaning set forth in Section 12.4.
1.9     "Diagnostic Field" means the in vitro measurement, monitoring,
observation or determination of attributes, characteristics, diseases, traits or
other conditions of a human being, in all cases in order to diagnose, medically
manage, cure, mitigate, treat or prevent disease of the human being from which
the specimen(s) was (were) taken.
1.10   "Joint System" means the combination of Company Product with LTC Dx
Product.
1.11   "Labeling" means all written, printed or graphic matter upon a Product or
its container or accompanying a Product e.g., labels, cartons, packaging,
package inserts, instruction sheets, operating and maintenance manuals,
posters/display materials containing printed or graphic information, and
promotional pieces).  Labeling includes anything written that supplements or
explains a Product and that is disseminated.  Labeling may accompany the Product
or may be sent before or after the Product is shipped.
1.12   "LTC Research Product" means QuantStudio® 5 real-time PCR instrument
listed in Exhibit B, for research use only.
1.13   "LTC Dx Product" means the QuantStudio® 5 Dx real-time PCR instrument
listed in Exhibit B that will be offered commercially once it has been approved
for CE-IVD marking. LTC currently is seeking to gain approval for CE-IVD marking
of the LTC Dx Product and will make such LTC Dx Product available for Company to
purchase under the terms of this Agreement after such approval for CE-IVD
marking is achieved by LTC.
1.14   "LTC Product" means the LTC Research Product and, when available, the LTC
Dx Product, as applicable.  Additional products may be added to LTC Product by
the written agreement of the Parties.
1.15   "Product" means either a Company Product or a LTC Product.
1.16   "Quarter" means a three month calendar quarter commencing on January 1,
April 1, July 1 or October 1 of each calendar year.
1.17   "Reagent Rental Program" means a contract between Company, a Company
Affiliate, or a Company Distributor and a Company Customer in which the LTC
Product is placed in the Company Customer's laboratory in exchange for purchase
of Company Product over a period of time,
[***********************************************************************************************].
 
 
2

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
1.18   "Regulatory Authority" means the United States Food and Drug
Administration and/or any national, supra-national (e.g., the European
Commission, the Council of the European Union, or the European Agency for the
Evaluation of Medicinal Products), regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity in each
country or supra-national territory of the world having jurisdiction over
granting a regulatory approval for a Product.
1.19   "Regulatory Documentation" has the meaning set forth in Section 5.1(c).
1.20   "Territory" means only those countries listed on Exhibit E, inclusive.
2.   Authorization
2.1   Use Authorization.
LTC authorizes Company to lease LTC Product under a Reagent Rental Program with
Company Customers solely for Company Customers' use with Company Product in the
Diagnostic Field and in the Territory.  Company will purchase such LTC Product
directly from LTC. Company may transfer title of the LTC Product to Company
Affiliates and Company Distributors for subsequent lease under a Reagent Rental
Program with Company Customers in the Diagnostic Field in the Territory under
terms no less restrictive than those set forth herein for Company. For clarity,
Company, Company Affiliates, and Company Distributors are not permitted to lease
or resell any LTC Product to Company Customers on a stand-alone basis without
LTC's prior written consent.
Company, Company Affiliates or Company Distributors, as applicable, will retain
title to the LTC Product at all times, unless (i) Company has obtained LTC's
prior written consent to transfer such title, such approval not to be
unreasonably withheld, or (ii) the terms of an applicable Reagent Rental Program
permit title to the LTC Product to pass to the Company Customer at the end of
the program term which will be no less than [**********].  Unless otherwise
agreed to in writing by the Parties, use of third party lessors is expressly
prohibited.
2.2   No Implied License. This Agreement does not convey any right, licenses or
sublicenses under any patents or intellectual property, except for those rights
expressly set forth in Section 2.1.  Nothing in this Agreement will be construed
as conferring explicitly or by implication, estoppel or otherwise any license,
right or immunity under any patents or patent applications that LTC (and its
successors, Affiliates and assigns, and successors, Affiliates and assigns of
each of the foregoing) now owns or holds a license to, or acquires or obtains a
license to in the future, other than the specifically identified rights granted
under Section 2.1.
3.   Order and Supply.
3.1   Purchase Orders.  When Company desires delivery of LTC Product, it will
submit to LTC a purchase order (a "Purchase Order") to the e-mail address set
forth below for the amount of LTC Product desired.  Each Purchase Order will
specify: (a) the type and quantity of each LTC Product desired, (b) the delivery
address, (c) the price(s) from Exhibit B and (d) the requested date(s) of
delivery.
[**********************]
 
3

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
3.2   Forecasts.  Within fifteen (15) days following the Effective Date and not
less than [*************]prior to the first day of each subsequent Quarter
Company will provide LTC with a rolling four-quarter forecast of its
requirements of the number of LTC Product that Company estimates as necessary
quantities during the following four Quarters (the "Supply Forecast").  The
[*************] of each Supply Forecast will be binding on Company (the "Binding
Forecast"). LTC will have the right to reject the portion of any such forecast
which exceeds by [**********] or more the immediately preceding forecast for
such Quarter.  In the absence of an updated Supply Forecast provided by Company,
the then most recent Supply Forecast will be deemed to be the current Supply
Forecast, with the applicable Quarter becoming the Binding Forecast.  LTC will
use commercially reasonable efforts to accommodate additional orders of LTC
Product by Company that exceed the forecasts subject to the lead times set forth
below.
3.3   Lead Time. For quantities of LTC Product that are within the binding
portion of the forecast set forth above, LTC will deliver such units of LTC
Product
within[****************************************************************************************
****************************************************************************
*********, lead time will be determined by LTC on a case by case basis and will
be communicated by LTC to Company. For quantities of LTC Product that exceed the
forecast amounts, LTC will respond within [***************] of receiving the
Purchase Order, notifying Company whether or not LTC can deliver the amount of
LTC Product in the requested timeframe. If and only if LTC confirms it can
deliver such quantity within the requested timeframe, such Purchase Order will
be binding on LTC.
3.4   No Other Terms and Conditions.  If a sales acknowledgment, invoice,
Purchase Order, or other document submitted by either Party contains terms or
conditions conflicting with or additional to the terms and conditions of this
Agreement, the Parties hereby reject such terms and conditions, and the terms
and conditions of this Agreement will prevail unless otherwise expressly agreed
to in writing by both Parties.
3.5   Delivery; Payment.
(a)   Shipment.  LTC will package the LTC Product in a manner designed to
protect the LTC Product from damage in the ordinary course of delivery.  Cost,
shipment, transfer of risks and property will be made
[***************************] to the delivery location designated by Company.
Company will select a major international carrier. LTC will recommend conditions
and packaging for shipping and will arrange for the shipment of the LTC Product
in accordance with Company's instructions (e.g., use of Company's freight
account, insurance, etc.), and Company will pay the cost of shipping as
reflected in the corresponding invoice. Prior to shipment, Company may be
required to complete a credit application for determination of adequate credit
limit for the invoicing process under Section 3.7.  If Company does not secure a
credit line sufficient to cover a purchase order, prepayment may be required.
 
4

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
(b)   Product Acceptance.  Company will have [***********] after receipt by
Company or Company Customer, as applicable, of the LTC Product to inspect the
LTC Product and inform LTC of any defect or shortfall.  In addition, Company
must promptly return a rejected LTC Product to LTC, C.O.D., in a condition no
worse than that delivered to Company or Company Customer, as applicable and in
the LTC Product's original containers and packing material. LTC, at its option,
may repair the LTC Product or replace the LTC Product with an identical LTC
Product. Shipping charges will be credited. After [************], such LTC
Product will be deemed accepted by Company.
[*************************************************************************************************************************************************************************************].
3.6   Installation and System Familiarization. Installation of the LTC Product
will be performed by LTC service representatives under LTC's standard terms.
Lead time to perform installation is [**************] following delivery of the
LTC Product. LTC service representative will provide system familiarization for
[******************] at the time of installation at Company Customer site.
Company is responsible for providing any assay-specific training.
3.7   Invoicing.  Upon or after shipment of the LTC Product from LTC to Company
or Company Customer, LTC will invoice Company for the amount of LTC Product
delivered.  Invoiced amounts are payable in the currency indicated in Exhibit B
to the address indicated in LTC's invoice.  Company will make payments for the
LTC Product within [************] following the date of Company's receipt of the
invoice, unless required to prepay prior to delivery due to insufficient credit
line.
3.8   Prices and Payments.  Company will pay LTC for each LTC Product and/or
corresponding service plan the prices indicated on Exhibit B attached hereto. 
An example of service plan features is set forth in Exhibit C. All prices
indicated on Exhibit B [**********]
***************************************************************].  LTC may, in
its sole discretion, increase such prices up to [**] each year. LTC will issue a
sales quote to Company no later than November 1 of each calendar year during the
term of this Agreement setting forth the prices for each LTC Product and the
corresponding service plans effective for the following calendar year as
contemplated in this Section 3.8.
3.9   Instrument Warranties and Service Contracts.  The warranty described in
Exhibit G applies to LTC Product upon purchase of such LTC Product. Company may
purchase Extended Warranty Service Contracts (individually, a "Service
Contract"), for each LTC Product purchased pursuant to this Agreement. The price
and ordering terms for each Service Contract are set forth on Exhibit B. LTC
will provide service under the Service Contracts pursuant to the Instrument
Services Terms and Conditions set forth on Exhibit D.
4.   Representations and Warranties.  The following representations and
warranties will apply solely to the sales of the LTC Product by LTC to Company
pursuant to this Agreement:
4.1   LTC Warranties.  LTC provides the representations and warranties to the
Company set forth on Exhibit H.
The warranties set forth on Exhibit H are for the benefit of Company only.  They
do not run to the benefit of any of Company Affiliates, Company Distributors or
Company Customers. THE WARRANTIES SET FORTH IN EXHIBIT H ARE EXCLUSIVE, AND LTC
MAKES NO OTHER WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.
 
5

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
4.2   Negation of Warranty.  Company acknowledges that nothing in this Agreement
will be construed as:
(a)   a warranty or representation by LTC as to the validity, enforceability or
scope of any patent;
(b)   a warranty or representation by LTC that the use or resale of the LTC
Product delivered hereunder, the use of any LTC Product either alone or in
combination with other products, with Company Product or with any other products
of entities other than LTC, or that the operation of any process incorporating
any LTC Product is or will be free from infringement of patents or other
intellectual property of third parties;
(c)    an obligation on LTC to bring or prosecute actions or suits against third
parties for infringement;
(d)   except as expressly set forth herein, conferring the right to use in
advertising, publicity or otherwise any Trademarks or any contraction,
abbreviation, simulation or adaptation thereof, of LTC;
(e)   an obligation on LTC to furnish any know-how.
4.3   Company Warranties.  Company hereby represents and warrants to LTC that:
(a)   Company has now and throughout the Term of the Agreement will maintain the
technical and other requisite competencies to determine the suitability of LTC
Product purchased hereunder for the uses to which Company will put such LTC
Product.
(b)   Company will perform diligently sufficient inspection to confirm the
suitability of the LTC Product for the uses to which Company will put such LTC
Product.
(c)   Company will be responsible for obtaining any required third party
intellectual property rights with respect to the use by Company and its direct
and indirect customers of the LTC Product with Company's Products.
(d)   Company will comply with all Applicable Laws relating to the labeling,
marketing, storage, shipment, and placing of LTC Product in the Territory, and
relating to the performance of Company's duties and obligations under this
Agreement.  For purposes of clarification, Company's compliance must include,
but not be limited to, each and all of the following:

i.
the legal requirements established by the nation in which Company is located;
and

ii.
the legal requirements established by each nation or jurisdiction to which
Company is placing LTC Product.

(e)   Company acknowledges and agrees that it will not export, re-export, sell,
or otherwise distribute, and/or knowingly or with reckless disregard allow the
export, re-export, sale, or other distribution, of LTC Product, either directly
or indirectly, to a customer or nation or jurisdiction to which LTC or its
Affiliates could not directly export, re-export, sell, or otherwise distribute
the item pursuant to the United States export control statutes and regulations.
 
6

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
(f)   Company will comply with the United States Foreign Corrupt Practices Act
("FCPA"), and will not take any action that would cause LTC or any of its
Affiliates to be in violation of the FCPA.  As part of such compliance, Company
represents that it will not offer or make any improper payments of money or
anything of value to a non-United States government official in connection with
this Agreement.  Company will not offer or make improper payments to a third
party knowing, or suspecting, that the third party will give the payment, or a
portion of it, to a government official.
(g)   Company will place LTC Product only in the Territory; provided, however,
that Company acknowledges and agrees that under no circumstances will the
Territory include a nation that is subject to a comprehensive trade embargo by
the United States.
5.   Regulatory and Quality Matters.
5.1   Regulatory Clearance or Approval of Company Product.
(a)   Regulatory Responsibility for Company Product. Company will be solely
responsible for all regulatory matters and filings (including compilation and
maintenance of required technical files) related to the Company Product,
including without limitation all filings and applications, approvals,
clearances, complaint-handling, quality assurance program, recordkeeping, and
all other pre-marketing and post-marketing statutory and regulatory requirements
applicable to the Company Product.
(b)   Regulatory Responsibly for LTC Product. Company acknowledges that the LTC
Research Product has not been cleared, approved, registered or otherwise
qualified (collectively, "Approval") by LTC with any regulatory agency for use
in diagnostic or therapeutic procedures, or for any other use requiring
compliance with any federal or state law regulating diagnostic or therapeutic
products, blood products, medical devices or any similar product. LTC will be
under no obligation to (i) pursue regulatory clearance in connection with the
LTC Products, or (ii) provide documentation to Company in any regulatory matters
related to the LTC Product, including without limitation design history, filings
and applications, complaint handling or any other pre-marketing and
post-marketing statutory and regulatory requirements. Company acknowledges that
currently, LTC is seeking Approval for CE-IVD marking of the LTC Dx Product, but
such Approval has not been received as of the Effective Date, and that the LTC
Dx Product will not be available under this Agreement until such Approval is
received.
(c)   Registrations.  Company will own and hold and will have all right, title
and interest in and to all registrations, applications, approvals, and
clearances with respect to the Company Product that have been or will be filed
in the name of Company.  Company, at its sole expense, except as otherwise
provided in this Agreement, will be responsible for completing and maintaining
all documentation, including registration certificates, technical files (e.g.,
the international products technical file) and all legal documentation required
for regulatory approvals and clearances for marketing the Company Product as
used with the LTC Product in the Territory (herein referred to as "Regulatory
Documentation"), as the case may be.  Company will provide LTC with notification
of each regulatory clearance for each Company Product including the country,
specific product name, and intended use of said product solely for LTC's files
and internal reference, and not for distribution of any kind without Company's
prior written consent.
 
7

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
(d)    Quality.  Company will be responsible for all quality aspects pertaining
to Company Product and LTC will be responsible for quality aspects pertaining
solely to LTC Product. Roles and responsibilities of LTC and Company relating to
the manufacture, quality control and delivery of the LTC Dx Product are defined
in Exhibit I.
6.   Software Support.
6.1   General Software Support. The LTC Product is intended to store results in
a file that can be read by Company for secondary analysis.  Company will be
responsible for developing any secondary analysis software and its use with the
LTC Product.  LTC will use commercially reasonable efforts to provide Company
with sufficient documentation reasonably necessary to enable Company to read and
interpret the data file.
6.2   Third Party Software. Company hereby acknowledges that installation of any
Company Product or third party software on the LTC Product is expressly
prohibited.  Company Product including interpretive software and other third
party software applications which may be necessary may be installed only on
computers that are separate from the LTC Product computer.  Notwithstanding the
foregoing, in the event a third party software is installed on the LTC Product,
LTC will not be liable for or required to provide any support for issues that
arise from or relate to the installation and use of such third party software.
7.   Technical Support.
7.1   Training & Technical Support.  Company will be responsible for all
customer support and training associated with the Company Product and its use in
conjunction with the LTC Product.  LTC's technical support and training for the
LTC Product will be available for customers using the LTC Product with the
Company Product under LTC's usual and customary terms and conditions.
7.2   Upgrades to Instruments and LTC Software.  LTC will use commercially
reasonable efforts to notify Company in advance of any change to any software
updates to LTC Product as soon as is reasonably practicable after LTC resolves
to make such change.
8.   Marketing
8.1   Marketing Material. Each Party agrees to submit to the other Party all
marketing material that reference the other Party's Product for approval prior
to use of such materials.  The Party receiving such request will use
commercially reasonable efforts to promptly review and approve such submitted
materials, such approval not to be unreasonably conditioned, delayed, or
denied.  For marketing materials, including, without limitation, product insert,
user guide, sales brochures, advertisements and commercial websites where
reference is made to LTC Product, Company may use content taken verbatim from
LTC Product's product insert/user guide ("Standard Language") with no prior
approval required from LTC. For any deviations from such Standard Language,
Company agrees to submit such proposed deviations from such Standard Language to
LTC for approval prior to use in aforementioned marketing materials. Company
agrees not to publish or disseminate any marketing materials with deviated
language until it receives authorization from LTC to do so.  For the avoidance
of doubt, this Agreement does not require a Party to promote or market the other
Party's Products.
 
8

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
8.2   No Additional Fees. Except as set forth in Section 3.8, no commissions,
finder's fees or other compensation will be payable by one Party to the other
Party pursuant to this Agreement.  Unless otherwise agreed to by the Parties,
each Party will bear its own costs with regard to its marketing activities,
including but not limited to, all translation costs.
8.3   Publicity.  Each Party agrees to submit to the other Party all
advertising, sales promotions, press releases and other publicity materials
relating to the products of the other Party.  Each Party further agrees not to
publish or use such advertising, sales promotions, press releases, or publicity
materials without the other Party's prior written approval.  Neither Party will
use the name or any trademark, trade name, logo or symbol of the other Party, or
disclose any matters relating to this Agreement, in any advertising, promotion,
press/publicity releases, written articles or other communications without the
prior written consent of such other Party.
9.      Branding and Trademarks.  Company Product will be branded with the
Company trade dress and trademarks.  LTC Product will be branded with the LTC
trade dress and trademarks. Neither Party will use the trademark of the other
Party without the express written consent of the other Party, and, if such
consent is granted, will use the other Party's trademark only to perform its
obligations or exercise its rights hereunder.  Neither Party will adopt or use
as a trademark, trade name, business name or corporate name or part thereof any
word or symbol or combination thereof that is identical or confusingly similar
to any trademark, trade name, business name or corporate name of the other
Party.
10.    Non-Exclusivity.  Neither Party is restricted from selling or marketing
its own products for use in, or for resale as part of, a system in combination
with any product(s) of any third party(ies) in any field.
11.   Term and Termination.
11.1   Term. This Agreement will commence on the Effective Date and, unless
terminated earlier pursuant to this Section 11, will expire three (3) years
thereafter; provided, however, this Agreement will renew automatically for three
(3) additional one (1)-year terms, unless either Party hereto gives notice in
writing to the other of its intention not to renew the Agreement, such notice to
be given at least ninety (90) days before the end of the initial term or any
renewal term, as the case may be.
11.2   Termination. This Agreement may also be terminated at any time:
(a)    by mutual written consent, signed by an authorized representative of each
of the Parties;
(b)    by the non-breaching Party, in the event that the breaching Party
materially breaches its obligations under this Agreement and has not cured such
breach within a reasonable period (not to be less than sixty (60) days following
written notice of such breach);
(c)    in the event either Party determines in its reasonable and sole
discretion that this Agreement will compromise its regulatory clearance or
approval with any Regulatory Authority for any Product of the respective Party;
 
9

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
11.3   Consequences of Termination. The provisions of this Agreement that by
their nature and context are intended to survive the performance and termination
or expiration of this Agreement by the Parties will so survive the completion of
performance and termination and expiration of this Agreement, including the
making of any and all payments due hereunder.  In particular, and without
limitation, the terms set forth in Sections 1, 3.8, 3.9, 4, 5, 11.3, and 12 will
survive the termination or expiration of this Agreement.  For the avoidance of
doubt, termination or expiration of this Agreement will not terminate: (a) the
right of Company, Company Affiliates and Company Distributors and Company
Customers to use, sell and lease any LTC Product purchased or the subject of an
accepted Purchase Order prior to the time of such termination or expiration of
this Agreement; (b) either Party's obligations set forth in any unfulfilled
Purchase Order that was accepted prior to such termination or expiration of this
Agreement; (c) either Party's performance obligations set forth in any services
agreement or other agreement existing at the time of termination or expiration
of this Agreement; or (d) any lease relating to any LTC Product between Company,
a Company Affiliate or Company Distributor and a Company Customer that is in
existence at the time of such termination or expiration of this Agreement.
12.   Miscellaneous Provisions.
12.1   Intellectual Property. Unless expressly agreed to by the Parties hereto,
under no circumstances will a Party, as a result of this Agreement, obtain any
ownership interest or other right in any invention, discovery, composition or
other technology, software, know-how, scientific, technical or other data or in
any patent right, trademark, copyright or other intellectual property right, of
the other Party (including without limitation those owned, controlled or
developed by the other Party at any time pursuant to this Agreement).
12.2   Indemnity.
(a)   Each Party will defend, indemnify and hold harmless the other Party, its
officers, directors, Affiliates, agents, and employees, and its successors in
interest and assigns, from all losses, liabilities, damages and expenses
(including reasonable attorneys' fees and costs) ("Losses") resulting from any
claims, demands, actions, proceedings, or suits brought by third parties
("Claims")arising from: (i) any actual or claimed infringements of a third
party's intellectual property rights in the Territory by marketing materials
related to the combination of both Parties' Products (but only to the extent
such Party is responsible for the content of such marketing materials); (ii)
any  representation, warranty, statement or commitment made or given by the
indemnifying Party or its Affiliates on behalf of the other Party or concerning
the other Party or its Affiliates or any product of the other Party or its
Affiliates that is not authorized in writing by the other Party or that is false
or misleading when compared to the marketing materials and other written
descriptions provided by the other Party; (iii) any marketing activities of the
indemnifying Party or its Affiliates that do not accurately describe or
represent the other Party's products based upon the statements and descriptions
in the marketing materials and other written descriptions provided by the other
Party; and (iv) the indemnifying Party's gross negligence or willful misconduct.
(b)   Company will indemnify, defend and hold harmless LTC, its Affiliates, and
their respective directors, officers, employees and agents (the "LTC Indemnified
Parties") from all Losses that any of LTC Indemnified Parties may suffer as a
result of any Claims arising out of or relating to (i) Company's, Company
Affiliates', Company Distributors' or Company Customers' use (or misuse) of the
LTC Product; (ii) Company's, Company Affiliates', Company Distributors', or
Company Customers' transfer, lease, sale, resale or use of any LTC Product or
Company Product; (iii) Company's, Company Affiliates', Company Distributors' or
Company Customers' breach of any representation, warranty or covenant under this
Agreement; and/or (iv) Company's, Company Affiliates', Company Distributors',
Company Customers'  recklessness or willful misconduct.
 
10

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
12.3   LIMITATION OF LIABILITY.  EXCEPT FOR EACH PARTY'S INDEMNITY OBLIGATION IN
SECTION 12.2 (INDEMNIFICATION) OR  A PARTY'S BREACH OF SECTION 12.4
(CONFIDENTIALITY), NEITHER PARTY NOR ANY OF ITS RESPECTIVE REPRESENTATIVES OR
AFFILIATE SHALL BE LIABLE TO THE OTHER PARTY OR ANY OF ITS RESPECTIVE
REPRESENTATIVES OR AFFILIATE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES (INCLUDING BUT NOT LIMITED TO LOSS OF FUTURE OR
ANTICIPATED PROFITS, LOSS OF FUTURE OR ANTICIPATED REVENUES, LOSS OF FUTURE
BUSINESS OR BUSINESS OPPORTUNITIES, LOSS OF INVESTMENTS, GOODWILL, CONTRACTS, OR
OTHER MONETARY LOSS, LOSS OF RESEARCH TIME OR RESEARCH EFFORTS, OR LOSS OF
FUTURE PROJECTS, LOSS OF COST SAVINGS, OR LOSS OF CONTRACTS) ARISING FROM OR IN
CONNECTION WITH THIS AGREEMENT.  THE FOREGOING WILL APPLY REGARDLESS OF WHETHER
SUCH DAMAGES ARE BASED ON TORT, WARRANTY, CONTRACT, OR ANY OTHER LEGAL THEORY,
EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING ANY
FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY.
THE LIABILITY OF EACH PARTY FOR DAMAGES OR ALLEGED DAMAGES HEREUNDER, WHETHER IN
TORT, WARRANTY, CONTRACT OR OTHERWISE, IS LIMITED TO, AND WILL NOT EXCEED, THE
OTHER PARTY'S DIRECT DAMAGES.
12.4   Confidentiality. The Parties agree that: (i) the terms of this Agreement,
and (ii) confidential information disclosed orally, in writing or in any other
tangible or intangible form, including but not limited to financial, marketing,
technical, non-technical and/or scientific information, in each case relating to
each Party's business or products ("Confidential Information"), will be treated
as confidential by the other Party during the term of this Agreement and for a
period of five (5) years following the termination or expiration of this
Agreement.
The Parties agree that they will hold in strict confidence and will not
disclose, directly or indirectly, to any third party or use, either before or
after the expiration or termination of this Agreement, any Confidential
Information, without the prior written consent of the Party which has disclosed
the Confidential Information.  This obligation will survive the expiration or
termination of this Agreement.
In this regard, each Party agrees to maintain the Confidential Information in
confidence and will take at least the same precautions to avoid disclosure of
the Confidential Information as those it would take with its own Confidential
Information.
It is also agreed between the Parties that all Confidential Information will
remain the sole and exclusive property of the disclosing Party.
 
11

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
No Confidential Information of either Party will be used by the other Party
under any circumstances for any purpose other than fulfilling its obligations
hereunder.
Confidential Information does not include information that:

(a)
is in or hereafter enters the public domain through no fault of the Party who
has received it;

(b)
has been obtained from a third party having the right to use and disclose the
same;

(c)
is in the possession of the Party who received it prior to its receipt from the
disclosing Party, as evidenced by records predating such receipt;

(d)
is independently developed by the receiving Party, without reference to
information received hereunder, as evidenced by such Party's written records:

(e)
is required to be disclosed by Applicable Law, or pursuant to an order or
regulation of a court, tribunal or governmental authority; provided however,
that in such case, (i) the disclosing Party will notify the non-disclosing Party
as early as reasonably practicable prior to disclosure to allow the
non-disclosing Party to take appropriate measures to preserve the
confidentiality of such information and (ii) the disclosing Party will limit the
disclosure to only such information that is expressly required by the Applicable
Law, court order or regulation requiring such disclosure.

Upon termination or expiration of this Agreement, both Parties will return to
the other Party, without delay, such Confidential Information and such
promotional materials, as the other Party may request.
12.5   Insurance.  Each Party will maintain a comprehensive commercial liability
insurance policy in an amount sufficient to fulfill the indemnification
obligations of such Party set forth herein. Without limiting the indemnity
obligations or liabilities of Company or its insurers, Company agrees to
maintain sufficient insurance to cover its obligations and all claims, demands,
judgments, causes of actions, losses, costs or expenses (including but not
limited to reasonable attorneys' fees) arising out of any bodily injury, any
loss of or damage to any property, or any other loss or damage to the extent
caused by or arising out of Company's sale of products. Company will maintain,
at a minimum, on a primary basis, commercial general liability (CGL) insurance,
including completed operations liability and contractual liability coverage in
an amount not less than [***************************************************],
employers liability insurance in an amount not less than [************] and
umbrella liability insurance not less than [***********] each occurrence, naming
LTC as an additional insured under its CGL and Umbrella policy to the extent of
its obligations under this Agreement and to furnish certificates of insurance
evidencing such insurance upon attaining such insurance. The limits of coverage
may be provided by a combination of primary insurance and excess/umbrella
liability insurance. Umbrella and/or Excess Liability insurance shall be written
on an occurrence basis and in excess of the limits provided by the Employer's
Liability and General Liability insurance policies. All policies required above
shall include endorsements to waive any right of subrogation and recovery
against LTC and Thermo Fisher Scientific Inc. and their respective insurance
companies. Company will provide LTC with advance written notice of any change in
coverage [***********] before any such change is to be effective. Company's
insurance shall be primary to any of LTC's insurance policies.
 
12

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
12.6  Notices.  All communication concerning this Agreement must be given in
writing and will be considered to have been duly delivered when received. The
addresses to be used for such notices will be as follows, unless and until
changed by either Party by providing proper notice to the other Party:


To LTC:


Life Technologies Corporation
5823 Newton Drive
Carlsbad, California 92008


With a copy to (which copy will not constitute notice hereunder):


Life Technologies Corporation
5823 Newton Drive
Carlsbad, California 92008
Attention: License Management & Contract Compliance
E-mail Address: [*************]




To Company:


OpGen, Inc.
708 Quince Orchard Road
Gaithersburg, Maryland 20878
Attention: Tim Dec
E-mail Address: [*************]


With copy to (which copy will not constitute notice hereunder):


Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, Pennsylvania 19103
Attention: Mary J. Mullany
E-mail Address: [*************]


Either Party may, by like written notice to the other, change the addresses, fax
numbers and names given above.
12.7  Assignment.  Neither this Agreement nor any right or obligation hereunder
may be assigned or otherwise transferred (whether voluntarily, by operation of
law, or otherwise) by one Party, without the prior express written consent of
the other Party.  Either Party may, without consent, assign this Agreement and
its rights and obligations hereunder to an Affiliate or in connection with the
transfer or sale of all or substantially all of its business or business unit to
which this Agreement pertains, or in the event of its merger, consolidation,
change in control or similar transaction.  Any permitted assignee will assume
all obligations of its assignor under this Agreement.  Any purported assignment
or transfer in violation of this Section 12.7 will be void.
 
13

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
12.8     Applicable Law.  This Agreement will be governed by the laws of the
State of California, United States, without regard to its conflicts of laws
rules,  provided however, that those matters pertaining to the validity or
enforceability of patent rights will be interpreted and enforced in accordance
with the laws of the territory in which such patent rights exist.  The Parties
agree that any application of the United Nations Convention on Contracts for the
International Sale of Goods (1980) is specifically excluded and will NOT apply
to this Agreement.
12.9     Entire Agreement.  This Agreement, together with its attached Exhibits,
constitutes the entire, full, and complete agreement between the Parties
concerning the subject matter hereof, and supersedes all prior agreements,
negotiations, representations, and discussions, written or oral, express or
implied, between the Parties in relation thereto. However, to the extent of any
conflict or inconsistency between the provisions in the body of this Agreement
and the provisions of any Exhibits hereto, the terms and conditions in the body
of this Agreement will govern.
12.10   Relationship of the Parties.  The relationship of the Parties is that of
independent contractors, and nothing herein will be construed as establishing
one Party or any of its employees as the agent, legal representative, joint
venturer, partner, employee, or servant of the other.  Except as set forth
herein, neither Party will have any right, power or authority to assume, create
or incur any expense, liability or obligation, express or implied, on behalf of
the other. Neither Party will hold itself out as being the agent, legal
representative, joint venturer, partner, employee, or servant of the other Party
or as having authority to represent or act for the other Party in any capacity
whatsoever, except as authorized herein.
12.11   No Amendment.  This Agreement will not be amended except by an
instrument in writing executed by both Parties.
12.12   No Waiver.  The Parties hereto mutually covenant and agree that no
waiver by either Party of any breach of the terms of this Agreement will be
deemed a waiver of any subsequent breach thereof.
12.13   Headings.  Headings used herein are for descriptive purposes only and
will not control or alter the meaning of this Agreement as set forth in the
text.
12.14   No Construction Against Drafter.  The Parties acknowledge and agree that
both Parties have participated in the drafting and negotiation of this contract
and have had a free and equal opportunity to do so, that both Parties have been
represented by counsel or had an opportunity to be represented by counsel, and
that the provisions of this Agreement will not be construed against either Party
as the drafter.
12.15   No Third Party Rights.  This Agreement is made solely for the benefit of
the Parties to this Agreement and their respective permitted successors and
assigns, and no other person or entity will have or acquire any right by virtue
of this Agreement unless otherwise agreed in writing by all the Parties hereto.
 
14

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
12.16   Severability.  Should one or more of the provisions contained in this
Agreement be held invalid, illegal or unenforceable by a court or tribunal with
jurisdiction to do so, then the validity, legality and enforceability of the
remaining provisions contained herein will not be affected or impaired thereby,
unless the absence of the invalidated provision(s) adversely affect the Parties'
substantive rights.  In such instance, the Parties will use their best efforts
to replace the invalid, illegal or unenforceable provision(s) with valid, legal
and enforceable provision(s) which, insofar as practical, implement the purposes
of this Agreement.
12.17   Counterparts.  This Agreement may be signed in two or more counterparts,
all of which together will constitute one and the same Agreement, binding on the
Parties as if each had signed the same document.  The exchange of executed
copies of this Agreement by facsimile, portable document format (PDF) or other
reasonable form of electronic transmission will constitute effective execution
and delivery of this Agreement.
12.18   Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
12.19   Disclosure Required by Securities Law.  Notwithstanding Section 12.4,
the Parties recognize that the Company may be required to disclose information
related to the existence of this Agreement and material terms of this Agreement 
pursuant to applicable U.S. securities laws and regulations, including filing
this Agreement as an exhibit to its filings with the U.S. Securities and
Exchange Commission (the "SEC"), subject to seeking confidential treatment for
provisions of this Agreement as permitted by applicable law.  The Company agrees
to provide LTC with prior advance notice of the timing and proposed contents of
any such disclosure, including any applicable confidential treatment request. 
Company will give LTC reasonable time and opportunity to review and comment on
such proposed disclosure and Company will reasonably consider and incorporate
such comments to the extent the comments are consistent with applicable law. 
LTC agrees that it will promptly provide its comments to Company.  The Company
agrees to redact provisions of this Agreement to the fullest extent permitted
under the regulations and guidance of the SEC.
[Signature page follows]
 
 
15

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

Life Technologies Corporation    
OpGen Inc.
 
 
/s/ Lisa Sellers
   
/s/ Evan Jones
 
Name:  Lisa Sellers
   
Name:  Evan Jones
 
Title:  Senior Director  
   
Title:  Chairman & CEO
 

 

 

 
 

 


16

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
EXHIBIT A


COMPANY PRODUCT


This exhibit can be modified, from time to time, by mutual written agreement.



1.
mAST Rapid Tests

2.
mAST Rapid Test Software

3.
Acuitas Lighthouse Knowledgebase

 
 

 
 
A-1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
EXHIBIT B


LTC PRODUCT & PRICING


Prices for LTC Research Product below, applicable in [*******] only.


Product Description
 
Commercial Use Part #
(TO BE USED FOR ORDERING)
Reference Price
(For 2017)
(USD)***
% Discount Off Reference Price**
Aggregate purchases (services, & units) in USD
[**********]
[************************]
[************]
QuantStudio® 5
Real-Time PCR System, 96 well 0.2mL block,
with Laptop Computer or Tower Computer
[***********] or
[********]
[**********]
[*****]
[******]
[******]
QuantStudio® 5
Real-Time PCR System
1 Year Extended Warranty
AB Assurance, 1 PM
(paid upfront*)
[*****************]
[*******]
[********]
[******]
[*******]
QuantStudio® 5
SVC, OQIPV 96W
[***********]
[********]
[********]
[********]
[*******]
QuantStudio® 5
SVC, IQOQIPV 96W
[***********]
[*******]
[********]
[*******]
[*******]
Prices for LTC Dx Product below, applicable in [******] only.
 
Product Description
Commercial Use Part #
(TO BE USED FOR ORDERING)
Price (Euro) for 2017**
Aggregate purchases (services, & units) in USD
[**********]
[************************]
[************]
QuantStudio5™ Dx
(CE-IVD)
Real-Time PCR Instrument, with Laptop or Tower Computer
[***********] or
[********]
[********]
[******]
[*******]
QuantStudio™ 5 Dx
(CE-IVD)
Real-Time PCR Instrument 1 Year Extended Warranty
AB Assurance Dx, 1 PM and 1OQ/PQ
(paid upfront*)
[*****************]
[********]
[******]
[*******]



*
To be ordered and paid with the purchase of each instrument. Payment for the
service is required at the time of instrument purchase.



**
[**************************************************************************************************************************************************************************************************************
*************************************************************************************************************************************]

 
***
LTC may, at its own discretion, increase the Reference Price for LTC Research
Product (and associated service plans) and LTC Dx Product (and associated
service plans) by up to [***] on an annual basis each year during the Term of
this Agreement.

 
 
 
 
B-1


--------------------------------------------------------------------------------

   
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
   EXHIBIT C
EXAMPLE OF SERVICE PLAN FEATURES
 
 
 




 
 
 
 
C-1


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

 
EXHIBIT D
Life Technologies Instrument Services Terms and Conditions
 
 

 


 
 
D-1




--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 


EXHIBIT E
TERRITORY
 
(List of Countries*)


[**************]
[*********]


















* Additional countries may be added by simple amendment agreed to by the
Parties.
Both Party's need confirmation on registration status of their Products prior to
selling in the above countries.
 
 
E-1
 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 


EXHIBIT F


Company Affiliates and Company Distributors




None


This exhibit can be modified, from time to time, by mutual written agreement.
 
 
 
 
 
 
F-1



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 


EXHIBIT G
Warranty
 
 
 
 

G-1



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 


EXHIBIT H
REPRESENTATIONS AND WARRANTIES
 
 
 
 

 
 
 
 
H-1



--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH "*" AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 


EXHIBIT I
QUALITY AGREEMENT
 
 
 
 
 
 
 
 
 
 
E-1
 

 